Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

Claim 14 is not included in the set of claims, the examiner reads the claim as cancelled.

	


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



Claim Objections
Claim 1 objected to because of the following informalities:  Appropriate correction is required.
In Claim 1 “in response the” should be changed to “in response to the”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
The following claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10582330. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 claims the same apparatus claimed in the patent including:

Where the patent claims:
An audio processing apparatus comprising: 
a receiver circuit (receiver, claim 1), wherein the receiver circuit is arranged to receive audio data and render configuration data, 5wherein the audio data comprises audio data for a plurality of audio components, wherein the render configuration data comprises audio transducer position data for a set of audio transducers; 
a renderer circuit (renderer, claim 1), 10wherein the renderer circuit is arranged to generate audio transducer signals for the set of audio transducers from the audio data, wherein the renderer circuit is arranged to render audio components in accordance with a plurality of rendering modes; 
a render controller circuit, wherein the render controller circuit is arranged to select 15rendering modes for the renderer out of the plurality of rendering modes in response the audio transducer position data (the render controller recited in claim 1 selects a rendering mode via the renderer when the renderer circuit selects a mode as per the configuration of 709 and 707 as shown in fig. 7 and as recited in claim 1), 
wherein the renderer circuit is arranged to employ different rendering modes for different subsets of the set of audio transducers, wherein the renderer circuit independently and employ a corresponding selected spatial rendering mode, amonq the plurality of different spatial renderinq modes, for each subset amonq a plurality of subsets of the set of audio transducers, including two or more different respective spatial rendering modes for two or more different subsets of the set of audio transducersj[,]”), 
wherein the render controller circuit is arranged to select the rendering mode for a first audio transducer of the set of audio transducers in response to a position (variable position, claim 1) of the first audio transducer relative to a predetermined (default) position for the first audio transducer (claim 1),
 wherein the render controller circuit is arranged to select a default rendering mode for 25the first audio transducer unless a difference between the position of the first audio transducer and the predetermined position exceeds a threshold (Claim 6).


Allowable Subject Matter

Claims 1-13,15-20  would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
April 9, 2021